OPINION — AG — ** MEMBERS OF THE BOARD OF EQUALIZATION AND EXCISE BOARD ** IS THE EFFECT OF SENATE BILL NO. 57 AMENDED 68 Ohio St. 15.39 [68-15.39], THE SOLE EFFECT OF AMENDMENT BEING TO CHANGE THE EMOLUMENTS OF MEMBERS OF BOARD OF EQUALIZATION AND EXCISE BOARD OF EACH COUNTY OF THE STATE FROM $6.00 PER DIEM TO $10.00 PER DIEM. IS THE PROHIBITION SET FORTH IN ARTICLE XXIII, SECTION 10 OKLAHOMA CONSTITUTION, THE MEMBERS OF SUCH BOARD WHO WERE IN OFFICE ON OR PRIOR TO APRIL 20, 1953 ARE ENTITLED TO $10.00 PER DIEM ? — NEGATIVE CITE: 68 Ohio St. 15.39 [68-15.39] 68 Ohio St. 15.38 [68-15.38], ARTICLE XXIII, SECTION 10 (FRED HANSEN)